Citation Nr: 0301918	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to nonservice-connected disability pension.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 16, 
1974 to October 2, 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder.  
When such development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (38 C.F.R. § 20.903 (2002).  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's active service during the Vietnam conflict 
was less than 90 days in duration.

2.  The veteran was not discharged as a result a disability 
incurred in or aggravated by his active service.  


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met, and the claim of 
entitlement to nonservice-connected disability pension is 
without legal merit.  38 U.S.C.A. §§ 1521(a), (j), 5107 (West 
1991 & Supp 2002); 38 C.F.R. §§ 3.2, 3.3 (2002); Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to nonservice-
connected pension benefits.

At the outset, the Board would like to note that it finds 
that the veteran's claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) ( codified at 
38 U.S.C. § 5103A) (hereafter "the VCAA), in that the veteran 
has been informed of the laws and regulations regarding his 
claim and what is necessary for a successful claim in an 
August 2001 letter from the RO.  The Board would further note 
that in light of the Board's ultimate decision to deny the 
claim on the basis that there is no legal entitlement as a 
matter of law, there is no duty to assist the veteran in his 
claim since even the VCAA does not recognize a duty to assist 
when there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a).  Accordingly, it is not prejudicial for the Board 
to decide the matter without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the provisions of 38 U.S.C.A. § 1521 (West 1991 & Supp. 
2002), pension is payable to a veteran who served for 90 days 
or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  

38 C.F.R. § 3.3 (2002) provides that basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service- connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)). 38 C.F.R. § 3.3(a)(3) 
(2002).

The record shows that the veteran had active service from 
July 16, 1974 to October 2, 1974, and that he received an 
honorable discharge.  The entire period of active service 
took place during the Vietnam conflict.  38 C.F.R. § 3.2(f) 
(2002).  Thus, although the veteran had wartime service, his 
service did not constitute a period of 90 days or more.  This 
includes consideration of travel time, which was found to be 
one day.  

In addition, the veteran's service medical records and post-
service medical evidence also does not reflect service-
connected disability as shown by official service records, 
which in medical judgment would have justified a discharge 
for disability. Thus, there is no evidence showing that the 
veteran was discharged as a result of a disability incurred 
in or related to his active service, and at the present time, 
service connection has not been established for any 
disability.  

For these reasons, the Board finds that the veteran does not 
meet the basic eligibility requirements for nonservice- 
connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 
C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (the Court) held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected pension 
benefits due to nonqualifying service.  Accordingly, 
entitlement to nonservice-connected pension benefits is not 
warranted and the veteran's claim is denied.




ORDER

Entitlement to nonservice-connected disability pension is 
denied.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

